Exhibit 10.4 - Exclusive Technical and Consulting Agreement
 
 


This Exclusive Technical and Consulting Services Agreement (the “Agreement”) is
entered into as of this day of 10th of April, 2009 by and between:




Party A: Sichuan Xinju Mineral Resource Development Co., Ltd.
[11F, Tianxiang Building, No.90, Wanhe Road, Chengdu, China ]
Registered code：5100001810329



AND


Party B: Sichuan Xinlong Telluronium & Technique Co., Ltd.
Zhenzang Road, Dongsheng Township, Shuangliu County, Sichuan Province
Registered code: 510122000026482



WHEREAS, Party A is a limited liability company founded and registered in the
People’s Republic of China;


WHEREAS, Party B is a wholly foreign owned enterprise with limited liability
founded and registered in the People’s Republic of China;


WHEREAS, Party A possess the exploration rights to that certain land of 6.29
square kilometers in the Dashuigou area and the mining rights of that certain
tellurium and bismuth mine of 0.0568 square kilometers in Shimian Majiagou (such
exploration rights and mining rights of Party A, collectively the “Mining
Business”);


WHEREAS, Party A agrees to provide Party B with certain technical and consulting
services in connection with the Mining Business, and Party B agrees to receive
the services rendered from Party A;


NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the parties, intending to be
legally bound, hereby agree as follows:




 
1

--------------------------------------------------------------------------------

 


1. Technical and Consulting Services; Exclusivity


1.1 During the term of this Agreement, Party A shall provide those certain
technical consulting and services (the “Services”) as set forth in Appendix I
hereto on an exclusive basis to Party B.


1.2 During the term of this Agreement Party B shall not engage or utilize the
services of any third party in the provision of such Services, or similar
services, without the prior written consent of Party A.


1.3 Party A shall be the sole and exclusive owner of all right, title and
interest to and in any and all intellectual property arising from the
performance of its Services under this Agreement, including, but not limited to,
any copyrights, patent, inventions or business know-how, whether developed by
Party A or Party B and whether based on Party A’s existing intellectual property
or otherwise.


1.4 During the term of this Agreement Party B agrees to afford Party A and its
affiliates with a first priority and right of first offer and first refusal to
undertake further business cooperation with Party B on similar terms to those
set forth herein.


2. Obligations of Party A and Party B


2.1 Obligation of Party A
 
In accordance with the terms of this Agreement, Party A shall provide to Party B
the Services.


2.2 Obligations of Party B
 
2.2.1 In consideration for the provision of the Services by Party A to Party B,
Party B shall pay Party A in accordance with the fee schedule set forth in
Appendix II hereto.


2.2.2 Party B shall utilize the Services provided by Party A in good faith and
for the purposes set forth in this Agreement.


2.2.3 Party B shall notify Party A of the occurrence of any event or any matters
or issues however arising that are likely to have an influence on Party B’s
daily business operations.


2.2.4 Party B shall permit Party A’s personnel or its authorized persons onto
Party’B offices, premises and other working facilities.


2.2.5 Party B shall not take any actions that will harm any technical patent
rights or other the intellectual property rights of Party A.


2.2.6 Party B shall obtain and hold in full force and effect all governmental
permits and approvals (if any) required for Party A to fulfill its obligations
under this Agreement.


 
2.2.7 Party B shall provide up to $6.0 million in investment funding to Party A
in connection with the operations of the Mining Business on such terms and at
such times as Party B shall determine with Party A from time to time.


 
2

--------------------------------------------------------------------------------

 
3. Representations and Warranties


3.1 Party A hereby represents and warrants to Party B as follows:


3.1.1 Party A is company duly registered and validly existing under the laws of
the People’s Republic of China.


3.1.2 Party A has the full right, power and authority and capacity and all
consents and approvals of any other third party and government necessary to
execute and perform this Agreement, which shall not cause a breach of any
contract to which Party A is a or be in breach of any applicable laws.


3.1.3 This Agreement will constitute a legal, valid and binding agreement of
Party A enforceable against it in accordance with its terms upon its execution.


3.2 Party B hereby represents and warrants to Party A as follows:


3.2.1 Party B is a company duly registered and validly existing under the laws
of the People’s Republic of China.


3.2.2 Party B has the full right, power and authority and capacity and all
consents and approvals of any other third party and government necessary to
execute and perform this Agreement, which shall not cause a breach of any
contract to which Party B is a party or be in breach of any applicable laws.


3.2.3 This Agreement will constitute a legal, valid and binding agreement of
Party B enforceable against it in accordance with its terms upon its execution.


4. Confidentiality


4.1 Party B agrees to use all reasonable means to protect and maintain the
confidentiality of Party A’s confidential data and information received by Party
B in the provision of the Services by Party A to Party B (collectively
“Confidential Information”). Party B shall not disclose or transfer any
Confidential Information to any third party or use any Confidential Information
for any purpose except in connection with the provision of the Services by Party
A as contemplated by this Agreement without Party A’s prior written consent.
Upon termination or expiration of this Agreement, Party B shall, at Party A’s
option, return any and all documents, information or software that may contain
any such Confidential Information or destroy and delete any Confidential
Information from any memory device, and cease to use it.


4.2 The following shall not be considered Confidential Information:


4.2.1 Information that is available in the public domain other than as a result
of disclosure by Party A to Party B.


4.2.2 Information known to Party B prior to the disclosure of such information
by Party A to Party B in connection with the provision of Services hereunder.


 
3

--------------------------------------------------------------------------------

 
4.2.3 Information that Party B is required to disclose by law or order of a
Governmental Entity or court of competent jurisdiction, but only to the extent
so required after reasonable efforts to limit the scope of such disclosure.


4.3 Article 4 shall survive any amendment, expiration or termination of this
Agreement.


5. Indemnity


5.1 Party B shall indemnify and hold harmless Party A from and against any loss,
damage, obligation and cost arising out of any litigation, claim or other legal
procedure against Party A arising from the provision by Party A to Party B of
the Services hereunder.


5.2 Article 5 shall survive any amendment, expiration or termination of this
Agreement.




6. Effective Date and Term


6.1 This Agreement shall be executed and come into effect as of the date first
set forth above. The term of this Agreement shall be for a period of five years
(the “Term”), unless terminated prior to the expiration of the Term in
accordance with the terms set forth in this Agreement.


6.2 This Agreement may be extended only with the mutual consent of Party A and
Party B before the expiration of the Term. Both parties shall negotiate in good
faith to determine the length of any extension to the Term.


7. Termination


7.1 This Agreement shall terminate on the expiration of the Term unless it is
extended on the basis set forth above.


7.2 During the Term, Party B shall not be permitted to terminate this Agreement
except in the case of material gross negligence, fraud or other material illegal
acts or bankruptcy of Party A. Notwithstanding the foregoing, Party A may
terminate this Agreement at any time on 30 days prior written notice.


8. Settlement of Disputes


The parties shall strive to settle any dispute arising from the interpretation
of this Agreement and/or the provision of Services under this Agreement through
consultation with each other. In the event that no settlement can be reached by
the parties through such consultation, either party may submit such matter to
the China International Economic and Trade Arbitration Commission (“CIETAC”).
The arbitration shall follow the current rules of CIETAC, and the arbitration
proceedings shall be conducted in Chinese. The arbitration award shall be
final and binding upon the parties and shall be enforceable in accordance with
its terms.


 
4

--------------------------------------------------------------------------------

 


9. Force Majeure


9.1 Neither party hereto shall be liable to the other party for any failure to
perform any obligation under this Agreement where such failure is due to causes
beyond the reasonable control of the first party.  Such causes include, but are
not limited to, acts of war or terrorism, government export controls, other
governmental acts, industrial dispute, lock-out, accident, fire, explosion,
transport delays, the failure to cooperate by any other party hereto (including,
without limitation, entities or individuals under its control, or any of their
respective officers, directors, employees, other personnel or agents), acts or
omissions or the failure to cooperate of a third party, or loss or damage to any
equipment.  Each party shall use its commercially reasonable efforts to comply
with its respective obligations under this Agreement despite the intervention or
occurrence of any such cause, and to resume compliance with those obligations as
soon as reasonably practicable after any such cause ceases to affect the
performance of its obligations under this Agreement. Notwithstanding the
foregoing, a shortage of credit, capital or finance shall not be regarded as an
event of force majure.


9.2 In the event that the affected party is delayed in or prevented from
performing its obligations under this Agreement by an event of force marjure,
only within the scope of such delay or prevention of performance of such
obligations, the affected party will not be responsible for any damage by reason
of such a failure or delay of performance. The affected party shall take
appropriate means to minimize or remove the effects of the occurrence of such
event.



10. Notices


Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and Chinese both and shall be deemed
duly given when delivered personally or received where sent by registered mail
or postage prepaid mail or by a recognized courier service or by fax to the
address of the relevant party or parties set forth below.
Party A:                      Sichuan Xinju Mineral Resource Development Co.,
Ltd.
Mailing address: No. 485, Teng Fei Third Road, Shuangliu Southwest
AirportEconomic Development Zone, Shuangliu, Chengdu
Fax: 86-28-85745601
Telephone:86-28-85745578
Receiver:Ling Yong
Party B:                      Sichuan Xinlong Telluronium & Technique Co., Ltd.
Mailing address: No. 485, Teng Fei Third Road, Shuangliu Southwest
AirportEconomic Development Zone, Shuangliu, Chengdu
Fax: 86-28-85745525
Telephone: 86-28-85745561
Receiver: Xiong Lei
 
11. No Assignment or Sublicense


Party B may not assign its rights or obligations under this Agreement to any
third party without the prior written consent of Party A.



12. Severability


Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that provision or any other
provision of this Agreement invalid or unenforceable in any other jurisdiction.


 
5

--------------------------------------------------------------------------------

 


13. Amendment and Supplement


Any amendment and supplement to this Agreement shall come into force only after
a written agreement is signed by both parties hereto. The amendment and
supplement duly executed by both parties hereto shall form part of this
Agreement and shall have the same legal force and effect as this Agreement.


14. Waiver


Unless especially stated, any of the articles prescribed herein must be fully
fulfilled by the parties hereto.


15. Governing Laws


This Agreement shall be construed and enforced in accordance with the laws of
the People’s Republic of China.


16. Counterparts
 
                This Agreement may be executed in any number of counterparts
each of which when executed and delivered shall constitute an original, and all
such counterparts, together or separately, shall be deemed to be one and the
same Agreement. This agreement is made in both English and Chinese. English
version shall prevail where difference arising between English version and
Chinese Version.


 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




By: Party A：Sichuan Xinju Mineral Resource Development Co., Ltd.
 
 
        /s/Renyi Hou
 
        Renyi Hou
 
 
 
 
By: Party B：Sichuan Xinlong Telluronium Industry & Technique Co., Ltd.
 
        /s/Renyi Hou
        Renyi Hou
 
 
 




 
 
7

--------------------------------------------------------------------------------

 
Appendix 1: Technical and Consulting Services


Party A shall provide technical and consulting services as follows:
1. Prospecting technologies.
2. Technologies of beneficiation and metallurgy.
3. Technical counseling of scientific research projects.
4. Technical innovation.
5. Other technical and consulting services required by Party B.


 
 
 

 
 
8

--------------------------------------------------------------------------------

 








































































Appendix 2
Calculation and Payment of the Fee for Technical and Consulting Services


Party A shall adjust the standard fees per month for 1K times of Page views in
accordance with the actual operation of Party B and then adjust the fees per
month.


Party B is obliged, from time to time, to provide Party A with information and
data upon Party A’s request. Party A is entitled to check or review, from time
to time, such information and data.
Party B shall pay fees for the Services of the prior month to the account
designated by Party A before the 7th day of the following month.


Fees for prospecting and technologies of beneficiation and metallurgy should be
paid by Party A to Party B according to the budget of each project after
evaluating and auditing.


Fees for technical counseling of scientific research projects should be paid by
Party A to Party B according to the charging standard of the Ministry of Science
and Technology of PRC.


Technical innovation fees should be paid by Party A to Party B according to the
budget of each technical innovation project after evaluating and auditing.


Scientific research personnel fees like wages, travel fees and Administrative
expenses will be included in the budget of each project.



 
 

--------------------------------------------------------------------------------

 
